September 19, 2013 Ms. Michelle Stasny Special Counsel United States Securities and Exchange Commission Division of Corporate Finance Office of Structured Finance treet, N.E. Washington, D.C. 20549 Re: WFRBS Commercial Mortgage Trust 2011-C5 WFRBS Commercial Mortgage Trust 2012-C6 WFRBS Commercial Mortgage Trust 2012-C8 Forms 10-K for the Fiscal Year Ended December 31, 2012 Filed March 28, 2013 File No. 333-172366-01, 333-172366-02 and 333-172366-03 The Royal Bank of Scotland plc Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 13, 2013 File No. 025-00538 Liberty Island Group I LLC Form ABS-15G for the Reporting Period January 1, 2012 to December 31, 2012 Filed February 11, 2013 File No. 025-01194 Dear Ms. Stasny: We are counsel to Wells Fargo Commercial Mortgage Securities, Inc.In regards to the oral comments to our response to the letter from the staff of the Office of Structured Finance of the Securities and Exchange Commission dated June 28, 2013 regarding the above-referenced filings, I would like to confirm that we are diligently working on a response to those comments.We anticipate providing you with a response no later than, Friday, October 4, 2013. Ms. Michelle Stasny September 19, 2013 Please do not hesitate to contact me if you have any questions or concerns. Very truly yours, /s/ David S. Burkholder David S. Burkholder cc: Anthony Sfarra Jeff Blake, Esq. Joseph Kelly, Esq.
